 

Exhibit 10.3

 

September 27, 2004

 

Integrated Electrical Services, Inc.

1800 West Loop South

Suite 500

Houston, TX 77027

 

Mr. Herbert Allen, President and Chief Executive Officer

 

  Re: Resignation Contract Amendment

 

Dear Mr. Allen:

 

This is to confirm the agreement between Mr. Richard China and Integrated
Electrical Services (IES) that, in exchange for the consideration represented by
the following mutual agreements and undertakings, the parties agree as follows:

 

1. Mr. China agrees to allow IES to make a public statement as early as
September 27, 2004 to the effect that Mr. China will be changing his position
from Chief Operating Officer to Senior Vice President of Strategic Development
(at no reduction in compensation from his current compensation package),
provided that an authorized representative of IES has signed this letter
agreement.

 

2. IES agrees that this change in position constitutes “Good Reason” within the
meaning of Mr. China’s Amended and Restated Employment Agreement and shall
entitle him to the remedies and rights afforded him under that agreement (in
particular, and without limitation, paragraph 4(f) thereof), and further agrees
that his 14 day period provided thereunder shall commence as of the earlier of
November 4, 2004 or the date by which a written agreement is reached and signed
providing for Mr. China’s future employment or a possible severance agreement is
presented to him by the Board of Directors of IES.

 

3. Mr. Allen and IES agree to negotiate in good faith with Mr. China the
specific terms of a severance agreement for Mr. China and to present same to the
Board with a recommendation for board action at its scheduled November 4, 2004
meeting.

 

Agreed to and accepted this          day of September, 2004.

 

           

Integrated Electrical Services, Inc. (IES)

      Richard L. China

 